 CARIBE LUMBER AND TRADING CORPORATION'277America,are entitledto perform the operation of the photo, offsetcamera atthe Employers' Wilkes-Barre, Pennsylvania, plants.2.Wilkes-Barre Typographical Union No. 187, affiliated with Inter-nationalTypographical Union, AFL-CIO, is not and has not beenlawfully entitled to force or require Llewellyn & McKane, Inc., toassignthe above work to employees who are currently representedby Wilkes-BarreTypographical Union No. 187, affiliated with Inter-nationalTypographical Union, AFL-CIO.3.Within 10 days from the date of this Decision and Determinationof Dispute,Wilkes-Barre Typographical Union No. 187, affiliated withInternationalTypographical Union, AFL-CIO, shall notify theRegionalDirector for Region 4, in writing, whether or not it willrefrain from forcing or requiringLlewellyn & McKane, Inc., bymeansproscribed by Section 8(b) (4) (D), to assign the work in dis-pute to compositors rather than to pressmen.Caribe Lumber and Trading CorporationandVirgin IslandsLabor Union.Case No. A0-79. August 10, 1904ADVISORY OPINIONThis is a petition filed on July 13, 1964, by Caribe Lumber andTrading Corporation, herein called the Employer, for an AdvisoryOpinion in conformity with Sections 102.98 and 102.99 of the NationalLabor Relations Board's Rules and Regulations,Series 8, asamended.In pertinent part, the petition alleges as follows :1.There is pending before the Department of Agriculture andLabor, Virgin Islands of the United States at Christiansted, St. Croix,herein called Territorial Department, a proceeding filed by the VirginIslands Labor Union, herein called the Union, and docketed as CaseNo. 1-1965, charging the Employer and two of its officers with thecommission of an unfair labor practice in the dismissal of VincenteRosa from its employ.2.The Employer, a Virgin Islands corporation, is engaged in theretail and wholesale sale of building materials and supplies and ingeneralhardware merchandising. Its principal office and store arelocated in the Commonwealth of Puerto Rico, while its branch officeand store are located in St. Croix, Virgin Islands.The Employer'sannual gross volume of business in St. Croix is over $500,000.3.The Territorial Department has made no findings with respectto the aforementioned commerce data.4.There is no representation proceeding involving the Employerand the Union presently pending before the Board or the TerritorialDepartment.148 NLRB No. 29. 278DECISIONS OF NATIONAL LABOR RELATIONS BOARD5.Although served with a copy for petition of Advisory Opinion,no response as provided by the Board's Rules and Regulations hasbeen filed by the Union.On the basis of the above, the Board is of the opinion that :1.The Employer is a retail and wholesale enterprise engaged inselling building materials and supplies and in merchandising generalhardware in Puerto Rico and St. Croix, Virgin Islands.2.The Board has determined that where a single integrated enter-prise, as here, encompasses both retail and nonretail operations, it willassert jurisdiction if the total operations of the enterprise meet eitherthe Board's retail or nonretail standards.'3.The current standard for the assertion of jurisdiction over retailenterprises which fall within the Board's statutory jurisdiction is agross volume of business of at least $500,000 per annum.CarolinaSupplies and Cement Co.,122 NLRB 88. The Employer's operationsin the Virgin Islands of the United States and the Commonwealth ofPuerto Rico are within the Board's statutory jurisdiction 2 and itsmore than $500,000 per annum volume of business satisfies the dollarvolume test of the Board's standard for the assertion of jurisdictionover retail enterprises.Accordingly, the parties are advised under Section 102.103 of theBoard's Rules and Regulations, Series 8, as amended, that on the al-legations submitted herein, the Board would assert jurisdiction overthe Employer's operations with respect to disputes cognizable underSections 8, 9, and 10 of the Act.MEMBER LEEDOM took no part in the consideration of the aboveAdvisory Opinion.1 Oregon Labor-Management Relations Board(BarburBoulevardFlying A Truck Stop),148 NLRB 53 ;Harry Tanere'li,137 NLRB 743 ;Joseph Crowden and Thomas Crowden,a Partnership, d/b/a Indiana Bottled Gas Company,128 NLRB 1441.2See Section2(6) of the Act,which providesthat "the term 'commerce'means trade,traffic, commerce, transportation,or communication...within the District of Columbiaor any Territory. . . . ; cf.The Virgin Isles Hotel, Inc.,110 NLRB 558 ;Sixto Ortega,d/b/aSixto,110 NLRB 1917.Staub Cleaners Inc. and Ben Barnet Cleaners Inc.andLocal 39,Laundry and Dry Cleaners International Union,AFL-CIO.'Case No. 3-CA-2155.August 11, 1964DECISION AND ORDEROn April 30, 1964, Trial Examiner Louis Libbin issued his Decisionin the above-entitled proceeding, finding that the Respondent had1Hereinafter referred to as the Union.148 NLRB No. 30.